DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of upstream conveyance rotator pairs” (Claim 14) and “plurality of downstream conveyance rotator pairs” (Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It appears only one such rotator pair of each 24 and 25 is shown, not a plurality of each.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinckney et al. (US Patent No. 4,579,325).
	Regarding Claim 1, Pinckney et al. discloses 
	a reader (14) configured to read a detection target image (i.e. reads/images) on a sheet;
an upstream reading conveyance rotator pair (46, 48) disposed upstream from the reader in a sheet conveyance direction (i.e. left to right along 22) and configured to convey the sheet;
	at least one upstream conveyance rotator pair (42, 44) disposed upstream from the upstream reading conveyance rotator pair in the sheet conveyance direction and
configured to convey the sheet toward the upstream reading conveyance rotator pair,
and
	an upstream separator (i.e. solenoid, lines 15-17 of Column 9) configured to cause one rotator (44) of the upstream conveyance rotator pair to be contacted against and separated from another rotator (42) of the upstream conveyance rotator pair.

	Regarding Claim 15, Pinckney et al. discloses an image reading apparatus (comprising 14) and an image forming apparatus (i.e. “copier” of 10).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US Pub No. 2013/0001864 A1).
	Regarding Claim 16, Ota et al. discloses
a reader (11/at 116) configured to read a detection target image (i.e. reads image information) formed on a sheet;
	a downstream reading conveyance rotator pair (117, 118) disposed downstream from the reader in a sheet conveyance direction (i.e. left to right along 114) and configured to convey the sheet;
	at least one downstream conveyance rotator pair (121, 122) disposed downstream from the downstream reading conveyance rotator pair in the sheet conveyance direction and configured to receive the sheet conveyed from the downstream reading conveyance rotator pair to convey the sheet downstream; and
	a downstream separator (131 and spring, see Fig. 13) configured to cause one rotator (121) of the downstream conveyance rotator pair to be contacted against and separated from another rotator (122) of the downstream conveyance rotator pair ([0012], [0017], [0018]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Ota et al. (US Pub No. 2013/0001864 A1).
Regarding Claim 2, Pinckney et al. discloses a downstream reading conveyance rotator pair (54 and its opposed roller) and a downstream conveyance rotator pair (56 and its opposed roller) but does not disclose a downstream separator.
Ota et al. discloses a downstream separator (131 and spring, see Fig. 13) to cause one rotator 121 of the downstream conveyance rotator pair 121/122 to contact and separate from another rotator 122 of the pair, for the purpose of weakening pressing force on the document. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Pinckney et al. by including the downstream separator as disclosed by Ota et al., for the purpose of weakening pressing force on the document.
.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Ota et al. (US Pub No. 2013/0001864 A1) in view of Nakayama (US Pub No. 2016/0297634 A1).
Regarding Claim 3, Pinckney et al. and Ota et al. do not disclose a downstream reading conveyance separator.
	Nakayama discloses a downstream reading conveyance separator (comprising 501a) configured to cause one rotator (315b, see Fig. 3, Fig. 5) of a downstream reading conveyance rotator pair (315a, 315b) to be contacted against and separated from another rotator (315a) of the downstream reading conveyance rotator pair, for the purpose of removing jammed sheets.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Pinckney et al. and Ota et al. by including the downstream reading conveyance separator as disclosed by Nakayama, for the purpose of removing jammed sheets. Regarding lines 5-9, they are directed toward the material worked upon (MPEP 2115) and involve a contingent limitation (i.e. wherein the distance condition may never be met). As such, it is not required that this separator be an actively controlled device.
	Regarding Claim 4, Pinckney et al., Ota et al. and Nakayama do not disclose the downstream reading conveyance separator to be controlled.

Regarding Claim 5, it is noted this is directed towards the material worked upon (MPEP 2115) particularly in light of the definition of Lm1 from parent Claim 3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Ota et al. (US Pub No. 2013/0001864 A1) in view of Acquaviva et al. (US Patent No. 4,844,434).
Regarding Claim 6, Pinckney et al. and Ota et al. do not disclose a plurality of downstream conveyance rotator pairs. Acquaviva et al. discloses a plurality of downstream conveyance rotator pairs (from 34 to 42, along 44 to 20, see Fig. 1) for the purpose of stabling supporting and conveying a sheet.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Pinckney et al. and Ota et al. by including the plurality of downstream conveyance rotator pairs as disclosed by Acquaviva et al. for the purpose of stabling supporting and conveying a sheet. It is noted this would involve adding additional such rotator pairs downstream of the reader of Pinckney et al. .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Ota et al. (US Pub No. 2013/0001864 A1) in view of Nakayama (US Pub No. 2016/0297634 A1).
Regarding Claim 7, Pinckney et al. and Ota et al. do not disclose an upstream reading conveyance separator.
	Nakayama discloses an upstream reading conveyance separator (comprising 501a) configured to cause one rotator (314b, see Fig. 3, Fig. 5) of an upstream reading conveyance rotator pair (314a, 314b) to be contacted against and separated from another rotator (314a) of the upstream reading conveyance rotator pair, for the purpose of removing jammed sheets.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Pinckney et al. and Ota et al. by including the upstream reading conveyance separator as disclosed by Nakayama, for the purpose of removing jammed sheets. Regarding lines 5-9, they are directed toward the material worked upon (MPEP 2115) and involve a contingent limitation (i.e. wherein the distance condition may never be met). As such, it is not required that this separator be an actively controlled device.
Regarding Claim 8, Pinckney et al., Ota et al. and Nakayama do not disclose the upstream reading conveyance separator to be controlled. 

	Regarding Claim 9, it is noted this is directed towards the material worked upon (MPEP 2115) particularly in light of the definition of Lm2 from parent Claim 7.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. (US Patent No. 4,579,325) in view of Acquaviva et al. (US Patent No. 4,844,434).
Regarding Claim 14, Pinckney et al. does not disclose a plurality of upstream conveyance rotator pairs.
Acquaviva et al. discloses a plurality of upstream conveyance rotator pairs (from 21 to 28 in Fig. 1), purpose of stabling supporting and conveying a sheet.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Pinckney et al. by including the plurality of upstream conveyance rotator pairs as disclosed by Acquaviva et al., for the purpose of stabling supporting and conveying a sheet. It is noted this would involve adding additional such rotator pairs upstream of the reader of Pinckney et al. Regarding lines 4-6, it is noted this is directed toward the material being worked upon (MPEP 2115).
s 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2013/0001864 A1) in view of Nakayama (US Pub No. 2016/0297634 A1).
	Regarding Claim 17, Ota et al. does not disclose a downstream reading conveyance separator.
	Nakayama discloses a downstream reading conveyance separator (comprising 501a) configured to cause one rotator (315b, see Fig. 3, Fig. 5) of a downstream reading conveyance rotator pair (315a, 315b) to be contacted against and separated from another rotator (315a) of the downstream reading conveyance rotator pair, for the purpose of removing jammed sheets.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Ota et al. by including the downstream reading conveyance separator as disclosed by Nakayama, for the purpose of removing jammed sheets. Regarding lines 5-9, they are directed toward the material worked upon (MPEP 2115) and involve a contingent limitation (i.e. wherein the distance condition may never be met). As such, it is not required that this separator be an actively controlled device.
	Regarding Claim 18, Ota et al. and Nakayama do not disclose the downstream reading conveyance separator to be controlled. 
	However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Ota et al. and Nakayama by making the separator controlled since Ota et al. already discloses a controlled separator for another rotator pair and for the purpose of more precisely separating the rotators. .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US Pub No. 2013/0001864 A1) in view of Nakayama (US Pub No. 2016/0297634 A1) in view of Acquaviva et al. (US Patent No. 4,844,434).
Regarding Claim 19, Ota et al. and Nakayama do not disclose a plurality of downstream conveyance rotator pairs. Acquaviva et al. discloses a plurality of downstream conveyance rotator pairs (from 34 to 42, along 44 to 20, see Fig. 1) for the purpose of stabling supporting and conveying a sheet.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Ota et al. and Nakayama by including the plurality of downstream conveyance rotator pairs as disclosed by Acquaviva et al. for the purpose of stabling supporting and conveying a sheet. It is noted this would involve adding additional such rotator pairs downstream of the reader of Ota et al. Regarding lines 4-6, it is noted that the distance from 121/122 to 116 is shorter than the sheet length as shown in Fig. 6, wherein 121/122 is controlled to separate by Ota et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyamoto (JP 55-041569) discloses a plurality of controlled separable nips located downstream of an imager.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 19, 2021